El Juez Asociado Señor Snxder
emitió la opinión del tribunal.
El presente es un pleito de daños y perjuicios provenien-tes de un accidente de automóvil. Luego de un juicio en los méritos, la corte de distrito dictó sentencia a favor del de-mandante. Los demandados alegan en apelación que el chó-fer del vehículo no fué negligente y que el menor que resultó lesionado fué culpable de negligencia contribuyente.
La corte de distrito declaró probados los siguientes hechos: que a mediodía el chófer de FranL Picó, uno de los demandados, conducía una guagua comercial en Santurce por la Avenida Borinquen, del Barrio Obrero a Martín Peña, a una velocidad de 20 millas por hora; que no redujo la velocidad al aproximarse a la Escuela Padre Berrios, de donde era alumno José Juan Figueroa, quien contaba para aquella fecha cinco años y ocho meses de edad; que el chófer tocó su bocina, pero a alguna distancia de la escuela; que la avenida en este punto es recta y ancha, con buena visibilidad; que al momento de ocurrir el accidente no pasaba por allí ningún otro vehículo; que los niños acostumbraban salir a mediodía de la escuela para ir a almorzar; que el chófer, que *403durante un número de años conducía su vehículo por frente a esta escuela, estaba familiarizado con esta costumbre; que José Juan Figueroa salió de la escuela y corrió para cruzar la avenida hacia el lado opuesto de la misma; que había ya cruzado más de la mitad de la avenida y casi lo había logrado cuando chocó con el picaporte de la puerta de la gua-gua ; que el chófer siguió su marcha por algunos metros más, pero' detuvo el vehículo cuando una señora le gritó.
Aceptamos estas conclusiones de hecho, ya que en el ré-cord hay suficiente prueba para sostenerlas. Basada en es-tos hechos, la corte inferior llegó a la conclusión de que el chófer “ ... no hay duda, pudo haber visto al niño durante todo ese trayecto, ya que tenía la calle expedita para ver y podía ver porque nada le impedía ver; pero dice que no vió al niño, que lo que sintió fué como el golpe de una pe-lota de goma sobre el lado de la guagua .... Nuestra con-clusión es que el chófer del demandado iba guiando descui-dada y distraídamente, sin percatarse de la presencia de los niños que pudieran cruzar la calle. . . . Concluimos que si Enrique Oliveras Padilla [el chófer] hubiese ido condu-ciendo el vehículo diligentemente, y con el cuidado, y pru-dencia y precaución de un buen padre de familia, hubiera visto al niño desde el momento en que éste empezó a cruzar la calle, y hubiese podido parar la guagua con suficiente tiempo y a distancia apropiada para evitar el accidente, o hubiese desviado el vehículo convenientemente, o realizado cualquiera otro acto, lo cual no hizo, y haber evitado causarle tanto daño al demandante.” Creemos que la corte inferior tenía derecho a llegar a estas conclusiones a base de los he-chos que declaró probados.
“A un niño de pocos años no se le requiere que cumpla con las normas de conducta que es razonable esperar de un adulto, pero su conducta debe juzgarse por la norma de conducta que puede esperarse de un niño de similar edad, inteligencia y experiencia.” Restatement, Torts, sec. 283, *404Comentario e, pág. 743; Hernández v. Acosta, 64 D.P.R. 171, 180-82; Castro v. González, 58 D.P.R. 368; Annotation, 107 A.L.R. 4; Prosser on Torts, sec. 36, págs. 229-31;. Shulman, The Standard of Care Required by Children, 37 Yale L.J. 618; 95 U.Pa.L.Rev. 93.
Además, hay una obligación específica de parte de los chóferes de vehículos de motor de ser especialmente cui-dadosos en las áreas escolares. 2 Blashfield, Cyclopedia of Automobile Law and Practice, Ed.Permanente, sec. 1500, pág. 538; Lampton v. Davis Standard Bread Co., 48 Cal.App. 116 (1920).
Suponemos que el niño incurrió en negligencia contribuyente al cruzar la avenida corriendo y chocar con el picaporte de la guagua. Suponemos esto argüendo, no obstante la más baja norma de cuidado que, como hemos visto, se aplica a niños de tierna edad. Pero el chófer sabía que a la hora del accidente salían niños pequeños de esta escuela; tenía una clara visibilidad; y conducía su vehículo a solamente 20 millas por hora. Y lo más importante de todo, conducía su guagua en el extremo derecho de la avenida hacia la escuela mientras que el niño cruzaba casi la totalidad del ancho de esta espaciosa y recta avenida. En su consecuencia, tuvo amplia oportunidad, al acercarse a la escuela, de ver al niño mientras cruzaba la avenida.
El chófer conducía su vehículo a mediodía en un área escolar. Como hemos visto, esto le exigía ser especialmente cuidadoso. Por tanto no puede decir que, haciendo caso omiso de la situación, iba mirando hacia adelante y no vió nada. Bajo las circunstancias, su deber era vigilar, no sólo hacia el frente si que también oblicuamente. Véanse Aronson v. Ricker, 172 S.W. 641, 642 (Mo., 1915); Holmes v. Missouri Pac. Ry. Co., 105 S.W. 624 (Mo., 1907). Es inma-terial que como cuestión de hecho no viera al niño. Este-cruzó casi todo el ancho de la amplia avenida de la cual el chófer tenía una visibilidad clara. Por consiguiente el me-*405nor estaba dentro ele la visibilidad periférica o lateral del chófer con tiempo más que suficiente para qne éste pudiera evitar el accidente. No puede abora alegar que él no vio al niño, ya que de haber estado mirando con cuidado, según era su obligación, lo habría visto. Hornbuckle v. McCarty, 243 S.W. 327 (Mo., 1922); Dashiell v. Moore, 11 A.2d 640 (Md., 1940); Dauplaise v. Yellow Taxicab Co., 235 N.W. 771 (Wis., 1931).
Este caso es diferente al de Sum. Ortiz v. Ramírez, 68 D.P.R. 498, en donde un peatón adulto súbitamente y sin aviso alguno, se precipitó frente a un vehículo de motor. Bajo tales circunstancias, la doctrina de la última oportu-nidad para evitar el accidente no podía invocarse. Pero aquí, aun cuando el niño fuera culpable de negligencia con-tribuyente, el chófer posteriormente tuvo una oportunidad razonable de evitar el accidente. Es cierto que no vió al menor. Pero si hubiera ejercitado el cuidado adicional exi-gídole en virtud del hecho de que pasaba frente a una escuela a mediodía, habría visto al niño con tiempo suficiente para evitar el accidente. Por tanto, es aplicable la doctrina de la última oportunidad y los demandados son responsables. Miranda v. P. R. Ry., Light & Power Co., 42 D.P.R. 719, confirmado en 62 F.2d 479, cert. denegado, 289 U.S. 731; Sucn. Ortiz v. Ramírez, supra, y casos citados.
La sentencia fué por la suma de $6,000, costas y $600 para honorarios de abogado. El otro error señalado se re-fiere a la concesión de dichos honorarios. No encontramos base alguna para intervenir con la discreción de la corte inferior a este respecto.

La sentencia ele la corte de distrito será confirmada.